Henderson, J.,
—
If the intent of a testator may be sought from the four corners of a will, we could want for no better illustration of the wisdom of the rule than in the instant case.
*111There is but one dispository clause in this will — the trust set up for the widow and two sons. Upon the death of the widow,- the income is given equally to the two sons, “so, however, that the same shall not be liable for their debts, contracts or engagements, nor to anticipation, attachment, assignment or alienation” Upon the death of the sons, the estate vested in their issue per stirpes; should either die without issue, it was given to the surviving son or his issue; and if both died without issue, then, upon the death of the survivor, he provided: “I direct that my estate shall go to such persons as would then be entitled under the laws of this State, if I had died intestate.”
This clause directs that those who are to take are to be ascertained upon the death of the last son: Wood v. Schoen, 216 Pa. 425.
The testator has carefully directed that the life estates to his sons shall be free from their debts, anticipation or assignment; and he further guards the remainder from their creditors by giving it to his heirs ascertained as of the date of the death of the surviving son. He has anticipated the Act of June 29, 1923, P. L. 914, by making the rule there laid down the rule of his will, to wit, the estate in remainder shall vest in his heirs ascertained as of the day of the death of the last life tenant — and thus he again prevents any distribution to the creditors of his sons.
By the two codicils he gives the sons powers of appointment under certain circumstances not now necessary to recite, and upon the failure of his provisions he directed the distribution of his estate “under the intestate law,” and, as worded in the second codicil, to his “next of kin and heirs at law.” And in both codicils he expressly added that in all other respects he confirmed his will.
It is argued that the phrases of these codicils would ascertain the heirs as of the date of his death and not as of the death of the surviving life tenant, as directed in the will. It is inconceivable that after the carefully drawn provisions of his will to prevent the creditors of his sons — either in their lifetime or upon their deaths — from getting any part of the estate that, without a word expressly modifying this direction, he intended to make so radical a change — to expose the estate to the creditors of the sons — and this in the face of his express direction ratifying the provisions of his will — “in all other respects.”
It would be hard to find a better illustration of the old saying — the letter killeth but the spirit maketh alive.
The application of the analytical method in the way attempted merely leads to an illusory certainty — to use an expression of Roscoe Pound.
The exceptions are dismissed and the adjudication is confirmed absolutely.